Church, S.
It appears here that the statement of the deceased that the paper offered for probate was intended to be her-last will and testament and her request to the witnesses to sign it as such were made before she signed the instrument; and that, *26upon the witnesses assenting to her request, and without further conversation on the subject, she signed the paper and passed it' over to them for their signature as witnesses. From all the circumstances in the case it is apparent that the matter was practically completed at one transaction and that, even if there was not a specific declaration by the deceased that this was her will after she had signed it, yet, coupled with her previous remarks, the fact that she signed it in the presence of the witnesses and passed the paper over to them for their signature amounted, in effect, to a request to them to sign as witnesses her last will and testament. I feel constrained, therefore, to admit the will to probate.
Let findings and decree be prepared accordingly.
Decreed accordingly.